IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                             April 18, 2006 Session

                                     IN THE MATTER OF M.A.W.

                      Direct Appeal from the Chancery Court for Shelby County
                           No. CH-02-1609-2    Arnold Goldin, Chancellor



                          No. W2005-02095-COA-R3-PT - Filed May 25, 2006


In this termination of parental rights case, the juvenile court terminated the parental rights of T.H.W.
(“Mother”) and all potential fathers. Mother appeals. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS, J. and
WILLIAM H. INMAN , SP . J., joined.

Curtis D. Johnson, Jr., Memphis, Tennessee, for the appellant, T.H.W.

Paul G. Summers, Attorney General and Reporter and Douglas Earl Dimond, Senior Counsel, for
the appellee, State of Tennessee Department of Children’s Services.

                                                       OPINION

                                Factual Background and Procedural History

       M.A.W. was born on July 25, 2000, to T.H.W. (“Mother”) as sole guardian.1 After
M.A.W’s birth, the hospital placed Mother with Bobby Jones, a woman who was interested in
adopting M.A.W. and allowing Mother to stay with her while continuing to receive services from
the hospital. However, Mother eventually became physically threatening to Ms. Jones and Ms.

         1
            According to the Petition for Termination of Parental Rights filed by DCS, no person was named as the father
of M.A.W . on the said child’s birth certificate. Mother claimed that M .A.W ’s father was either L.W . or W .H., Jr. After
personally serving W .H., Jr., notice and serving L.W . and other unknown fathers with notice through publication of the
termination proceeding, the juvenile court granted DCS a default judgment after no party claiming to be M.A.W ’s father
responded to the termination petition. Furthermore, after service of notice to all parties, the parental rights of L.W .,
W .H., Jr., and other potential fathers were again terminated in the final order terminating Mother’s parental rights on June
22, 2005. Since none of the potential fathers has appealed either of these rulings, we will omit references to any potential
father of M.A.W . and address exclusively Mother’s involvement in the matter below.
Jones’ daughter. Mother also threatened to harm herself and Ms. Jones feared that Mother might
potentially harm M.A.W. as well. As a result, Ms. Jones called the police and, on August 7,
2000, M.A.W. was placed in a foster home by the Tennessee Departments of Children’s
Services (“DCS”) while Mother was admitted to a mental healthcare facility. DCS subsequently
filed a petition with the juvenile court, which eventually entered an order finding M.A.W.
dependent and neglected, stating that Mother’s mental disorders and apparent inability to
maintain stable housing placed the child in danger.

        On September 14, 2000, DCS developed a permanency plan which required Mother to
attend parenting classes and demonstrate good parenting skills with M.A.W. Also, because
Mother had behaved violently resulting in eviction from thirty-nine facilities, had threatened to
kill a non-relative with whom she lived, had been diagnosed with a borderline personality
disorder, and had an extensive history of unsuccessful mental health treatment, she was required
to maintain appointments with her therapist, get ongoing mental health treatment, stabilize her
mental status, and learn how to cope non-violently with others. The goal of the parenting plan
was to return M.A.W. to Mother and the plan was approved on September 21, 2000. A second
permanency plan was drafted on March 2, 2001, with terms analogous to those in the first
parenting plan. This plan also required that Mother work to maintain a residence for an extended
period of time. However, a progress report on September 18, 2001, documented little progress
by Mother under either of the first two parenting plans during the year-long period after
M.A.W.’s removal. Specifically, the report stated:

       [Mother]’s progress continues to be hampered by her not having a permanent
       residence, domestic violence[,] and her non-compliance with her medication. She
       has been hospitalized numerous of [sic] times during the last few months and she has
       been to jail for stabbing her paramour of which she has reported there is a long
       standing restraining Order of Protection against him. [Mother] is currently residing
       in the Seek For The Old Path Homeless Shelter following her being evicted from her
       last apartment. Case Management Inc., is attempting to work with her, however
       [Mother] refuses to do what is requested of her. [Mother] frequently solicits monies
       from the foster parents and others when visiting with [M.A.W.].

        Due to Mother’s failure to comply with the first two parenting plans, DCS developed a
third permanency plan on September 18, 2001, which was substantially similar to the first two.
As in the first two parenting plans, the goal was to eventually return M.A.W. to Mother.
However, a progress report on March 19, 2002, stated that Mother still had problems with
violence, still had trouble maintaining a residence for any extended time period, and had
difficulty interacting with M.A.W. As a result, a fourth permanency plan was developed on
August 20, 2002. The goal of this plan was for M.A.W. to be put up for adoption and for this
process to be completed by August 2003. This plan stated that Mother had received a certificate
of participation for adult outpatient treatment, had completed “common sense” parenting classes,
and had been receiving services from a provider to assist her with finances and medication
compliance. However, the plan also noted that Mother had difficulty maintaining a residence for


                                               -2-
any extended period of time, had no insight into the needs of her child or how to address such
needs, and had a history of noncompliance with prescribed medications. As a result, the fourth
parenting plan required Mother to adhere to her medication schedule as prescribed, maintain
stable housing, and attend supportive parenting classes to assist her in gathering insight into
caring for her child.

         Mother was incarcerated for aggravated assault and domestic violence on June 6, 2001,
and again for violation of probation on December 2, 2002. Mother was subsequently
incarcerated for forgery in Mississippi from April 25, 2003, until approximately May 14, 2004.
Fifth and sixth permanency plans were drafted during Mother’s incarceration in Mississippi. The
fifth plan was executed on June 17, 2003, and duplicated Mother’s responsibilities contained in
the fourth plan. The sixth plan was executed on April 2, 2004, and contained no responsibilities
for Mother. A seventh and final plan was developed on January 19, 2005. In this plan, Ruth
Teegarten, Mother’s DCS caseworker, noted that she was coordinating visits between Mother
and M.A.W. and added that Mother had begun counseling with the Frayser Mental Health Clinic.
This plan required that Mother continue her counseling, maintain her medications, attend all
appointments, sign a release of information so that DCS could monitor her progress with mental
health treatment, learn to manage her finances in order to provide for the financial needs of
M.A.W., continue visiting M.A.W. pursuant to the court appointed visitation schedule, and
refrain from further illegal activities and resulting incarceration.

        At the time of the seventh permanency plan, Mother was living with Toby Parnell (“Mr.
Parnell”), to whom Mother claimed she was married. Mother and Mr. Parnell had a history of
domestic violence and Mr. Parnell also had a criminal history that included arrests for public
indecency, forgery, and burglary. As a result, the seventh permanent parenting plan also required
Mother to provide a marriage certificate and bring no unrelated persons to visits with M.A.W.2
The seventh permanent parenting plan also noted that Mother was living in a home requiring
extensive repairs, both to the structure itself as well as to the plumbing, and that Mother refused
to let Ms. Teegarten into the home.

         DCS initially petitioned to terminate Mother and the unknown father’s parental rights on
August 23, 2002. Parental rights to L.W., W.H., Jr., and any other potential unknown fathers to
M.A.W. were terminated by default judgment on May 28, 2004. However, no trial on the issue
of Mother’s parental rights was conducted until July 13, 2005. However, as previously noted,
DCS continued working with Mother during the interim period between the filing of the petition
to terminate Mother’s rights and the trial and drafted several permanent parenting plans. Before
the trial began, Mother’s counsel filed a motion in limine seeking to exclude the report prepared
by Victoria Gillard, M.A.W’s guardian ad litem. The juvenile court stated that it had not read the
report and granted Mother’s motion to exclude.




       2
           Mother subsequently provide a marriage certificate indicating that she married Mr. Parnell on June 1, 2005.

                                                         -3-
        At trial, Ms. Teegarten testified that Mother had been diagnosed with Post Traumatic
Stress Syndrome and bipolar disorder. Ms. Teegarten further testified that she did not believe
that, even if Mother remained compliant with her medication plan, Mother would be able to care
for M.A.W. In regard to Mother’s living situation, Ms. Teegarten testified that

       she still resides in a chaotic living situation. . . . She relates to me that the
       household, they never know from day to day what they’re going to have to eat.
       Whether they’re going to have utilities, whether they’re going to have water. It’s not
       a stable living condition.

Ms. Teegarten also expressed concern about Mother’s continued relationship with Mr. Parnell,
stating that Mr. Parnell had a criminal background and that there had been a history of violence
between Mr. Parnell and Mother.

        Regarding Mother’s relationship with M.A.W., Ms. Teegarten stated that she supervised
all of Mother’s visits dating to 2004. While Ms. Teegarten testified that she believed Mother
wanted the best for M.A.W., Ms. Teegarten stated that there was not much of a mother/daughter
relationship between M.A.W and Mother and further testified that Mother had little success in
taking charge of M.A.W. during visits. By contrast, Ms. Teegarten testified that Lynn and Rick
Delgado (hereinafter referred to individually as “Mr. Delgado” or “Ms. Delgado” or collectively
as “the Delgados”), M.A.W.’s foster parents, had a loving and nurturing interaction with
M.A.W., who could be difficult at times to discipline. Ms. Teegarten further testified that the
Delgados wished to adopt M.A.W.

         Michelle Curet, Mother’s case manager from Frayser Family Counseling Center at the
Frayser Mental Health Center, testified that she had supervised Mother’s case since October
2004. Ms. Curet testified that she had made home visits with Mother approximately one to three
times per month. During her testimony, Ms. Curet stated that she had last visited Mother’s home
on June 13, 2005, and found no working utilities as well as dirty and malodorous conditions.
Ms. Curet also testified that Mother had reported domestic incidents with her husband, Mr.
Parnell, and had further confessed that she had gotten into trouble for stealing a food stamp card.
In regard to Mother’s living situation, Ms. Curet testified that from October 2004 until the date of
trial on July 13, 2005, Mother had moved two times. Ms. Curet further noted that Mother had
recently moved in with a friend after her home had been broken into.

        When testifying about Mother’s home life, Ms. Curet stated that Mother had difficulty
managing her finances and, as a result, had problems keeping food around and her utilities turned
on. However, Ms. Curet did testify that Mother had told her on the day of trial that the utilities at
Mother’s house were tuned back on. Ms. Curet also testified that Mother had been compliant
with her appointments at the Frayser Family Counseling Center and appeared interested in
working with Ms. Curet to better her living situation. However, despite Mother’s interest, Ms.
Curet testified that Mother’s living situation had not changed since Ms. Curet began working
with Mother.


                                                 -4-
         Ms. Delgado testified at trial that she and her husband, Rick Delgado, had served as foster
parents for M.A.W. since August 2000. During her testimony, Ms. Delgado stated that M.A.W
became very distressed and suffered from night terrors before visits with Mother. Ms. Delgado
also stated that, during visits with M.A.W., Mother acted in a “child-like” and playful manner
and did not take charge of M.A.W. When questioned about Mother’s relationship with M.A.W.,
Ms Delgado testified that she did not observe a maternal bond between Mother and M.A.W., and
that M.A.W. considered Ms. Delgado to be her mother. In regard to the state of Mother’s
lifestyle, Ms. Delgado testified that nothing had changed with Mother since the Delgados took
custody of M.A.W. When asked her intentions should the juvenile court terminate Mother’s
rights, Ms. Delgado testified that she and Mr. Delgado would like to adopt M.A.W., but did not
seek to totally remove M.A.W. from Mother’s life.

        Mr. Parnell, Mother’s husband, testified at trial concerning domestic violence incidents
between he and Mother, and stated that Mother had been arrested for domestic violence two
times. On the first occasion, Mr. Parnell testified that Mother was arrested for cutting him on the
wrist. On the second occasion, Mr. Parnell testified that Mother was arrested for hitting him in
the face with a stick. Besides the two incidents leading to arrest, Mr. Parnell further stated that
he had thrown Mother out of their home three months before trial due to violent acts perpetrated
against him by Mother. Although Mr. Parnell admitted that he and Mother had engaged in
several altercations in the past, Mr. Parnell stated that he felt that their relationship had
stabilized.

        Testifying on her own behalf, Mother stated that she was a high school graduate, but had
not worked in several years due to her disability, which included schizophrenia, borderline
personality disorder, and seizures caused by frustration and anger. However, Mother testified
that she was taking medication which controlled her seizures and that she had completed
intensive outpatient treatment and a parenting seminar. Mother further testified that she was
currently seeking psychological care at the Frayser Family Counseling Center and further
indicated that she had complied in taking her prescribed medications since M.A.W’s birth except
for times when she ran out of it, which Mother stated occurred a couple of days a month until her
doctor started giving her refills on her medication. However, despite her asserted compliance
with her medications, Mother admitted that she still had difficulties getting along with people
and had engaged in acts of violence against her husband and others.

        When questioned about her criminal history, Mother testified that she had been
incarcerated four times since M.A.W.’s birth. However, Mother denied that her April 2005 arrest
was related to food stamps, instead stating that it resulted from a misunderstanding regarding a
probation violation. When testifying about her living situation, Mother stated that she had been
banned from approximately 39 shelters due to violent behavior. Mother also testified that she
had been evicted twenty-nine times since M.A.W.’s birth. When questioned as to why she had
been evicted so many times, Mother testified that the evictions occurred after friends had visited
and gotten into verbal and physical altercations with Mother and her husband. When asked about
her living situation on the day of trial, Mother testified she lived on a quiet and peaceful street,


                                                -5-
and further asserted that her utilities had been turned on a few days before trial. However,
Mother also testified that she was not living at the home, but rather staying with a friend, due to a
recent break-in.

        When testifying about her finances, Mother stated that she received $563 per month in
disability and that her husband, Mr. Parnell, received $579 per month in disability. However,
despite their combined income, Mother testified that she and Toby Parnell were unable to support
themselves and indicated that she was searching for a part-time job. In regard to her relationship
with Mr. Parnell, Mother testified that they had had four previous instances of domestic violence,
but that they were addressing these problems and that the relationship had stabilized over the past
year. However, Mother admitted assaulting Mr. Parnell three months before trial and further
stated that she and Mr. Parnell continued to have verbal altercations “[p]robably two to every two
days.” When questioned about the care given to M.A.W. by the Delgados, Mother testified that
the Delgados took good care of M.A.W. and further admitted that she could not say that M.A.W.
would be better off in her care. However, Mother stated that she wanted to continue her
relationship with M.A.W. even though she felt it was not in M.A.W.’s best interest to be in her
home.

        DCS also submitted the deposition of Dr. Patti Jordan (“Dr. Jordan”) into evidence. Dr.
Jordan testified that she had served as Mother’s medication manager since January 21, 2005. Dr.
Jordan also testified that during her first meeting with Mother in January 2005, Mother had
auditory hallucinations, mood instability, anxiousness, tearfulness, decreased appetite, decreased
energy, increased anger, and decreased concentration–all of which was consistent with psychotic
illness. In assessing Mother’s level of global functioning on a scale of 100, with 100 being the
highest, Dr. Jordan testified that Mother’s global function was assessed at a level of 45. She also
stated that while most adults with global functioning range of sixty (60) or higher could raise
children, those with lower global scores would need assistance in order to raise a child. Dr.
Jordan further testified that medication could help improve a person’s global rating and admitted
that Mother had not had a global functioning reassessment since being placed on her new
medication. Dr. Jordan also testified that Mother had tested positive for cocaine in November
2004, but had tested negative for illegal substances since that time.

        Throughout her early sessions with Mother, Dr. Jordan testified that Mother stated that
she heard voices which told her to hurt people. Dr. Jordan stated that Mother reported hearing
such voices two to three times per week until a medication change in January 2005. Dr. Jordan
also testified that Mother had cancelled some of her appointments in the past and further
indicated that she was uncertain whether Mother was taking her medication as prescribed.
However, overall, Dr. Jordan stated that Mother was “reasonably good” in complying with her
treatment.

        On July 22, 2005, the juvenile court entered an order terminating Mother’s parental
rights. In doing so, the court made the following findings of fact:



                                                 -6-
      1.     The child, [M.A.W.] has been in foster care continuously since August 2,
             2000.

      2.     This child was found to be dependent and neglected by the Juvenile Court of
             Shelby County and was placed in the custody of the Department of Children’s
             Services; the Department made reasonable efforts to prevent removal or the
             child’s situation prevented reasonable efforts from being made prior to
             removal.

      3.     Respondent has attempted to comply with the Department’s permanency
             plans and sincerely wishes that the child would be returned to her care.

      4.     The Court finds that the child has been removed by the order of the Juvenile
             Court of Shelby County for a period of six (6) months; the conditions which
             led to her removal still persist; other conditions persist which will in all
             probability would cause the child to be subjected to further abuse and neglect
             and which, therefore, prevent the child’s return; there is little likelihood that
             these conditions will be remedied at an early date so that the child can be
             returned in the near future; and the continuation of the legal parent and child
             relationship greatly diminishes the child’s chances of early integration into
             a stable and permanent home.

      5.     Against [Mother], the Court finds that the circumstances that initially led to
             the child’s removal still persist today in that pursuant to T.C.A. section 36-1-
             113, and, more particularly 36-1-113(g)(8)(B)(i), [Mother] is unable to
             adequately provide for the daily care and supervision of the child because of
             mental disease or defect. [Mother] has been diagnosed with bi-polar disorder
             and has a history of criminal behavior and unstable housing. [Mother]
             testified to twenty-nine evictions from various placements, homes, and
             shelters within the past five years.

      6.     The Court finds that the best interests factors as defined in T.C.A. 36-1-113
             have been met in that [Mother] has not made such an adjustment of
             circumstances to make it safe for the child to be with her.

      7.     The Court is convinced that it is in the best interest of the child and the public
             that all of the parental rights of Respondents to this child be forever
             terminated, and that the complete custody, control and guardianship of
             [M.A.W.] be awarded to the State of Tennessee, Department of Children’s
             Services, with the right to place her for adoption and to consent to such
             adoption in loco parentis.

Mother appeals.


                                                -7-
                                                    Issues Presented

         We perceive the issues on appeal to be as follows:

         (1)         Whether DCS established by clear and convincing evidence one of the
                     asserted grounds for the termination of Mother’s parental rights to
                     M.A.W., and

         (2)         Whether clear and convincing evidence exists that termination of Mother’s
                     parental rights was in the best interests of M.A.W.

For the reasons set forth in this opinion below, we affirm.3

                                                  Standard of Review

         Our standard of review of a trial court sitting without a jury is de novo upon the record.
Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). There is a presumption of correctness as to
the trial court's findings of fact, unless the preponderance of evidence is otherwise. Tenn. R.
App. P. 13(d) (2006). However, no presumption of correctness attaches to a trial court's



         3
             In her brief, Mother also raises the following two issues:

         (1)         W hether the Trial Court erred in allowing the report of the Guardian Ad Litem to be
                     considered in its ruling, and

         (2)         W hether the Trial Court’s finding of fact that the minor child was found to be “Dependent
                     and Neglected” by the Juvenile Court of Memphis and Shelby County was in error.

At oral argument, Mother waived her issue concerning the alleged consideration report of the Guardian Ad Litem. In
regard to Mother’s argument concerning the “dependent and neglected” status of M.A.W ., the record shows that a revised
order was entered by the juvenile court stating, in pertinent part, as follows:

         the child is found to be dependent and neglected within the meaning of the law of the state of
         Tennessee in that said child was under such improper guardianship or control as to injure or endanger
         her health. That the mother of said child has been diagnosed with borderline personality disorder and
         schizophrenia effective disorder. And during her admission to Delta Medical Center’s behavioral
         health unit, she was being monitored for suicidal tendencies and violent aggression. That prior to
         admission, she had no permanent residence of her own in which to raise and care for the child.
                   Further, the circumstances create a threat of severe harm to said child and there is no less
         drastic alternative than removal that would protect said child from harm. Further, that the lack of
         reasonable efforts to prevent removal from the home is justified due to the mother’s hospitalization
         for mental health issues, and due to the fact that there was no caretaker available to care for the child.
         Further, that foster care placement is in the child’s best interest.

Counsel for DCS placed this order into evidence at trial and had a portion of it read into the record–all without
objection from Mother’s counsel. In light of these facts, we find Mother’s second argument without merit.

                                                             -8-
conclusions on issues of law. Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000); Tenn. R. App.
P. 13(d) (2006).

       Tennessee Code Annotated § 36-1-113 governs the termination of parental rights. The
code provides, in pertinent part:

               (c) Termination of parental or guardianship rights must be based upon:
               (1) A finding by the court by clear and convincing evidence that the grounds
       for termination or parental or guardianship rights have been established; and
               (2) That termination of the parent's or guardian's rights is in the best interests
       of the child.

Tenn. Code Ann. § 36-1-113(c) (2005). This section also provides the grounds on which
parental rights may be terminated. The existence of any statutory ground for termination of
parental rights will support the trial court's decision to terminate those rights. In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

        A court's determination to terminate parental rights must be supported by clear and
convincing evidence. Id. Clear and convincing evidence is “evidence in which there is no
serious or substantial doubt about the correctness of the conclusions drawn from the evidence.”
Id. (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n. 3 (Tenn. 1992)). In describing
what constitutes clear and convincing evidence, this Court has stated:

       [a]lthough it does not require as much certainty as the “beyond a reasonable doubt”
       standard, the “clear and convincing evidence” standard is more exacting than the
       “preponderance of the evidence” standard. O'Daniel v. Messier, 905 S.W.2d 182,
       188 (Tenn. Ct. App.1995); Brandon v. Wright, 838 S.W.2d 532, 536 (Tenn. Ct. App.
       1992). In order to be clear and convincing, evidence must eliminate any serious or
       substantial doubt about the correctness of the conclusions to be drawn from the
       evidence. Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n. 3 (Tenn. 1992);
       O'Daniel v. Messier, 905 S.W.2d at 188. Such evidence should produce in the fact-
       finder's mind a firm belief or conviction as to the truth of the allegations sought to
       be established. O'Daniel v.. Messier, 905 S.W.2d at 188; Wiltcher v. Bradley, 708
S.W.2d 407, 411 (Tenn. Ct. App. 1985). In contrast to the preponderance of the
       evidence standard, clear and convincing evidence should demonstrate that the truth
       of the facts asserted is “highly probable” as opposed to merely “more probable” than
       not. Lettner v. Plummer, 559 S.W.2d 785, 787 (Tenn. 1977); Goldsmith v. Roberts,
       622 S.W.2d 438, 441 (Tenn. Ct. App.1981); Brandon v. Wright, 838 S.W.2d at 536.

In re M.C.G., No. 01A01-9809-JV-00461, 1999 WL 332729, at *6 (Tenn. Ct. App. May 26,
1999)(no perm. app. filed)(quoting Bingham v. Knipp, No. 02A01-9803-CH-00083, 1999 WL
86985, at *3 (Tenn. Ct. App Feb. 23, 1999)(no perm. app. filed)).



                                                  -9-
                                               Analysis

                                      Grounds for Termination

        Under section 36-1-113(g) of the Tennessee Code, a number of statutory grounds exist for
the termination of a person's parental rights. See Tenn. Code Ann. § 36-1-113(g)(1)–(9) (2005).
“To terminate parental rights, a court must determine that clear and convincing evidence proves
not only that statutory grounds exist but also that termination is in the child's best interest.” In re
Valentine, 79 S.W.3d 539, 546 (Tenn. 2002); see also Tenn. Code Ann. § 36-1-113(c) (2005).
However, “[t]he trial court is required to find only one statutory ground for termination of
parental rights.” In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

        In this case, the juvenile court found clear and convincing evidence that Mother’s parental
rights should be terminated on the following grounds: 1) Mother’s inability to adequately provide
for the further care and supervision of M.A.W. due to Mother’s mental impairment, and 2)
Mother’s failure to remedy persistent conditions that prevent M.A.W.’s safe return. We will
address each of these grounds in turn.

                                  (1) Mother’s Mental Impairment

       The ground for mental impairment is set forth under section 36-1-113(g)(8)(B) and (C) of
the Tennessee Code and provides that parental rights may be terminated under the following
conditions:

       (8) . . . (B) The court may terminate the parental or guardianship rights of [the
       parent or guardian of a child] if it determines on the basis of clear and convincing
       evidence that:
                 (i) The parent or guardian of the child is incompetent to adequately
       provide for the further care and supervision of the child because the parent’s or
       guardian’s mental condition is presently so impaired and is so likely to remain so
       that it is unlikely that the parent or guardian will be able to assume or resume the
       care of and responsibility for the child in the near future, and
                 (ii) That termination of parental or guardian rights is in the best interest of
       the child.
                 (C) In the circumstances described under subdivisions (8)(A) and (8)(B),
       no willfulness in the failure of the parent or guardian to establish the parent’s or
       guardian’s ability to care for the child need be shown to establish that the parental
       or guardianship rights should be terminated.

Tenn. Code Ann. § 36-1-113(g)(8)(B) and (C) (2005).

        In this case, M.A.W. was removed after mother was hospitalized in a mental care facility
due to violent threats against herself and others resulting from mental illness. While it does

                                                 -10-
appear that Mother has taken steps to address her mental illness, the record clearly shows that
Mother remains in such an impaired condition that it would be unsafe to return M.A.W. to
Mother in the near future. Specifically, the record shows that Mother has been diagnosed with
post traumatic stress syndrom, bipolar disorder, schizophrenia, borderline personality disorder,
and seizures caused by frustration and anger. Dr. Jordan also testified in her deposition that,
during her examination of Mother six months prior to trial, Mother had auditory hallucinations,
mood instability, anxiousness, tearfulness, decreased appetite, decreased energy, increased anger,
and decreased concentration–all of which were consistent with psychotic illness. Dr. Jordan
further stated that Mother’s auditory hallucinations were in the form of voices which told Mother
to hurt people. While Dr. Jordan testified that Mother had reported not hearing the voices after a
medication change in January 2005, Dr. Jordan could not state whether Mother took her
medication as prescribed.

        Uncontroverted evidence in the record shows that Mother had a history of non-
compliance with her medication prior to M.A.W.’s removal. Furthermore, several parenting
plans and progress reports drafted after M.A.W.’s removal indicated that Mother still had
problems adhering to her medication schedule. Although Mother asserted that she had complied
with her medication regimen since M.A.W.’s removal, Mother herself admitted at trial that, even
when taking her medication, she still had difficulty interacting with others and had further
engaged in acts of violence toward others. Mother also admitted engaging in acts of violence
against her husband three months before trial. Furthermore, Ms. Teegarten, one of Mother’s
DCS caseworkers, testified that even if Mother remained compliant with her medication plan,
Mother would still be unable to care for M.A.W.

       Upon review of the entire record in this case, we find clear and convincing evidence
supports the juvenile court’s findings that, due to her mental conditions, Mother is incompetent
to adequately provide for the further care and supervision of M.A.W. and will be unable to
assume or resume the care and responsibility of M.A.W. in the near future.

                                    (2) Persistence of Conditions

       The ground of persistence of conditions is set forth under section 36-1-113(g)(3) and
provides that parental rights may be terminated under the following conditions:

               (3)(A) The child has been removed from the home of the parent or guardian
       by order of a court for a period of six (6) months and:
               (i) The conditions which led to the child's removal or other conditions that in
       all reasonable probability would cause the child to be subjected to further abuse or
       neglect and that, therefore, prevent the child's safe return to the care of the parent(s)
       or guardian(s), still persist;
               (ii) There is little likelihood that these conditions will be remedied at an early
       date so that the child can be safely returned to the parent(s) or guardian(s) in the near
       future; and

                                                 -11-
              (iii) The continuation of the parent or guardian and child relationship greatly
       diminishes the child's chances of early integration into a safe, stable and permanent
       home.

Tenn. Code Ann. § 36-1-113(g)(3) (2005). “Under the clear language of the statute, the
conditions which prevent the child's safe return to the home may be either (1) the conditions that
led to removal or (2) other conditions likely to cause further neglect.” In re T.A.R., No. M2003-
02801-COA-R3-PT, 2004 WL 2094534, at *4 (Tenn. Ct. App. Sept. 20, 2004) (no perm. app.
filed); see also In re S.Y.. 121 S.W.3d 358, 369 (Tenn. Ct. App. 2003) (finding that, although the
conditions that led to the children's removal had been remedied, other conditions warranted a
finding that children would be subject to further neglect if returned to the parent).

        In this case, M.A.W. was taken into state custody on August 7, 2000, due to Mother’s
mental illness as well as her inability to maintain stable housing or a stable environment for
M.A.W. At the time of trial, M.A.W. had been in state custody for nearly five years. The record
reflects that, during that time, Mother continued to struggle with mental health issues and further
failed to maintain stability in either her living situation or personal life. In regard to Mother’s
mental health, the record clearly shows that Mother has suffered from auditory hallucinations
mental instability, and has had continued difficulty controlling her anger. Mother also reported
hearing voices telling her to hurt people as recently as January 21, 2005. Although the record
indicates that medications have controlled Mother’s hallucinations, Mother herself testified that,
even when complying with her medication regimen, she still had difficulty interacting with others
and further admitted engaging in acts of violence against her husband and others.

         In regard to Mother’s personal life, the record clearly shows that she continues to be
involved in a relationship which has a history of domestic violence and in which verbal
altercations occur several times on a weekly basis. The record also shows that Mother has been
incarcerated twice for assault and domestic violence–once for cutting her husband on the wrist
and once for hitting him in the face with a stick. The record further shows that mother physically
assaulted her husband a mere three months before trial. In addition to her arrests related to
violence, Mother has also been incarcerated for forgery. In addressing Mother’s housing
situation, the record clearly shows that Mother has been evicted not less than twenty-nine times
since M.A.W.’s removal. When questioned about the reason for her numerous evictions, Mother
testified that the evictions resulted from a series of verbal and physical altercations between
Mother, her husband, and various guests. Beyond her numerous evictions, the record further
reflects that Mother has difficulty in maintaining utility service and in keeping adequate food
provisions in her home.

       After reviewing the record in whole, it is clear to us that the persistence of Mother’s
continued mental illness and violent tendencies as well as the persistence of her inability to
maintain stable housing or a stable home environment prevents the safe return of M.A.W. to the
custody of Mother, and there is little likelihood that these conditions will be remedied at an early
date. Further, we conclude that clear and convincing evidence supports the juvenile court’s


                                                -12-
findings that the continuation of the parent-child relationship in this case would greatly diminish
M.A.W.’s chances of integrating into a safe, stable, and permanent home. The uncontroverted
evidence at trial was that M.A.W. is a healthy, developing child who has bonded with her foster
parents, who wish to adopt her. Therefore, we conclude that clear and convincing evidence
support’s the juvenile court’s termination of Mother’s parental rights based upon persistence of
conditions.

                                        Best Interests of Child

        After grounds for termination have been established by clear and convincing evidence,
the final step in the analysis is a finding by the court of whether termination is in the child's best
interest. Tenn. Code Ann. § 36-1-113(c)(2)(2005). In making this determination, the court is
guided by a number of non-exhaustive factors set out in section 36-1-113(i) of the Tennessee
Code:

               (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child's best
       interest to be in the home of the parent or guardian;
               (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such duration of
       time that lasting adjustment does not reasonably appear possible;
               (3) Whether the parent or guardian has maintained regular visitation or
       other contact with the child;
               (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;
               (5) The effect a change of caretakers and physical environment is likely to
       have on the child's emotional, psychological and medical condition;
               (6) Whether the parent or guardian, or other person residing with the
       parent or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult in the
       family or household;
               (7) Whether the physical environment of the parent's or guardian's home is
       healthy and safe, whether there is criminal activity in the home, or whether there
       is such use of alcohol or controlled substances as may render the parent or
       guardian consistently unable to care for the child in a safe and stable manner;
               (8) Whether the parent's or guardian's mental and/or emotional status
       would be detrimental to the child or prevent the parent or guardian from
       effectively providing safe and stable care and supervision for the child; or
               (9) Whether the parent or guardian has paid child support consistent with
       the child support guidelines promulgated by the department pursuant to § 36-5-
       101.

Tenn. Code Ann. § 36-1-113(i)(2005).

                                                 -13-
        Applying the foregoing statutory factors, the juvenile court found that termination of
Mother’s parental rights was in M.A.W.’s best interest due to 1) the persistence of conditions
preventing M.A.W.’s safe return to Mother, and 2) Mother’s inability to care for M.A.W. as a
result of Mother’s impaired mental condition. After a review of the record in this case, we find
that the juvenile court’s findings are supported by clear and convincing evidence. While the
record shows that Mother took steps to address her mental conditions, it also shows that
Mother’s mental health status would be detrimental to M.A.W. and prevent Mother from
effectively providing safe and stable care for M.A.W. As previously noted, Mother suffers from
post traumatic stress syndrom, bipolar disorder, schizophrenia, borderline personality disorder,
psychosis, and seizures caused by frustration and anger. Despite her assurances that she
complies with her medication regimen, the record shows that she had difficulty complying with
her medications before M.A.W.’s removal and had further problems with compliance afterward.
Furthermore, Mother herself admitted at trial that, even when on her medications, she still has
difficulty getting along with people and has reacted violently toward others.

        In addition to Mother’s mental status, the record also shows that Mother has failed to
make a lasting adjustment to her living situation and that returning M.A.W. to such an
environment would not be safe. Specifically, the record shows that in the five-year period since
M.A.W.’s removal, Mother has been unable to maintain a stable residency and has been evicted
not less than twenty-nine (29) times. The record also shows that Mother has had difficulty in
maintaining utility service and in keeping food in her home. However, beyond Mother’s housing
situation, the record further shows that Mother and her husband have a history of domestic
violence, and that Mother alone has engaged in numerous acts of physical violence since
M.A.W’s removal. In light of the foregoing, we find that the juvenile court’s holding that
termination of Mother’s parental rights is in the best interest of M.A.W. is clearly and
convincingly supported by the record. We affirm.

                                          Conclusion

       The evidence in the record clearly and convincingly establishes one or more statutory
grounds for termination. In addition, termination is in M.A.W.’s best interest, having been
shown by clear and convincing evidence. Accordingly, we affirm the juvenile court’s judgment
terminating the parental rights of Mother, T.H.W. Costs of this appeal are taxed against
appellant, T.H.W., and her surety, for which execution may issue if necessary.



                                                     ___________________________________
                                                     DAVID R. FARMER, JUDGE




                                              -14-